OFFICE   OF THE ATTORNEY GENERAL     OF TEXAS
                            AUSTIN




Honorable John C. Ilianohi
county  Aud:tor
Yictorls County
\llotorie , Towa

 ..csr ar:                   cpillion30. o-7lu
                             As:   II   it the duty
                                   dlrtriot alaa




        Your latter
 cbia dsparkaent on




        ‘.‘_
           hla dSSloe, without thin addltlonal ezpanss on the
    \, ‘~C)frloem~‘salary Sund or the County.n
      :
        “~.A&~&&      to the 1.940 Psderal COIIOUB, Vlotorla County
Las a pcQuletlon    of 23,741 and the oountg OSSlolals are there-
fore oompsnsatad on We salary baals.
           .\ 3lanoh1,
 do:;.Cchn Y.            Fw4   2


          "'Ph0 salary Or cmolumenta are lnoldent to the
     title to the 0rri04 and not to lta ooou~otlon or
     tkd ;ttrroraanos 0r orri0iai dutm.      In order to
     2:'covo t2e amount, the ofrloer la not required to
     znow that he has dlsoharged the dutlea of the ot-
     Lice; nor la he prealudad from reoovsrlng by the
     z’aot that 50 Car been wrongfully  dspklved or the
     I’i;=.ht
            to gertorm the aervlo4a or that another per-
     son naa performed   them. Thus an~olfloer who her                  :
     5aen wr0neruu.y renoved from ofSloe say reoovsr                    >:
     ke oalary    or emolum4nta ot the 0rri04t  and eA
     OSfloer de jure may moover    the amount from a de
     Zooto ofrloer to whom the money has been pal&.*

       211s CepertEsnt ha8 mgeatedly   hold thet no vaoanoy la ore-
8kd Glure a county oftlclel, without realgn~,      volunteers or
a8 Crel'ted into the srilltery aervioe of the 'United Zjtutes, fior
.ftik;:dronlblted from drawvine his salary rron the Officers*
     ..
               see our cplnlon ilo. O-5791, a aopy or whlcn ia
$uwiiK?&g~&          It la our opinion that the Same rulo la
%tru~-Aera a dlat&,    olcrk la abatnt from his offloe by maa
br ali30cid4a.    T&%refOre, It 18 our OQinlOA thet the dlstrlot
tlcrk io entitled to hla full ralary.

     ..rtlcle 3902, Vernon@8 Annotated   Civil   Gtatutea,   provider
b 3.-t, 08 rou0w8:

             Yhenetor   any dlatriot, oountyor preoinot officer
     &all require the aez4loe8 OS deputies, aaalatanta or
     alarks in the porgornenoe oi his duties he Shell apply
     to the county Comlsalonere * Court of hi8 county for au-
     thority to appoint suoh deputies, asalat4nta or clerks,
     Stating by sworn applioation the number needed, the
     ?oeltlon to be filled and the amount to be paid. seld
     application ahell be aooompsnled by a statement showing
     the probable      moelpta  from fae8,  oommiaai3na and oon-
     ;ensatlon to be oolleoted by,sald office during the
     fisaal gear and the grobabla disburseidenta which Shell
     i~:0h53      all Sulorios and ex~.ensea 0r Said orrloe; and
     mid court shall m&e it8 Order outhorizln6 the aPpoint-
     zllt or such degutlee, nssletanta ond Clerks end fir the
     coqxcsatlon KO be jald them within tne ltaitStions
     ;:us-e  iii crescrlsed and determine the Cuber    t.4 bu up-
     ;oizted as iA the 6iSOl'tttiOA0s SOid COU't -Y be
     ;rop,~*; provided that in no 4490 ah011 t;le Cxula-
     314nr;rn’ i;ourt or sny Aenbar thureOf tittuL%ptto
         i;;fluenoe  the appolntient of coy prson as deputy,
         sssistant or olerlcin any 0rsi00.    Jpon tlioentry 0s
         ~uoil orcur the Oiflcers applying for 6uoh asalatanta,
         hgutiaa    or olarka shall be authorized to eppolnt them;
         govldsd    t&at oald coupenaation snallnot  exoeed the
         .~axLma amount herelncftar set   out. "r'ho000p6nrb tlon
         zzlch tay be allovmd to the deputlra, aasl6t6nta or
         clerks abare nanmd Tar their eerrloea 6hell bo a
         zeaeonable   one, not to exoeed the following anounta:



         ie quote rroraOpinion   30.   O-5388 of thla drpartient aa fol-
loas
              **It fo 'our o?lnlon thet It la dlsorationary with
         t.ie comlssionors'    oourt aa to whether lt will euthorlze
         Ike) arqloyimnt or extra or addltlonal deputlea, osela-
         ttIAt3 oud alerkatir thr various aounty OSfiOiSiS   during
         iAe time the regular    dbputlea, a6816tant6 and olerka
         -253 be OA v6oetlona. In the abssnoe 0s 6uthorlzatlon
         of the oomnlealonera* court aa outlined by artlals
         ;:;02,v. A. c. 3., 6upra. euoh extra help oould not
         3~ >ald for SrOn the WflcierS  Salary ilund Of the
         oountJt. 0n the other hund if ziroperlyauthorized by
         tke comls6lotera~   oourt uncor nrtio14 3902,     4.   ire   C. .2.,
         cupra.  such ecdltlonal deputies,  alerka end assistant6
         :.ould se entitled to be paid rrom the rifflcera~ Lalaq
         And of pour aountr.”      (emphasis ours)


     It io our opl8ilon that if the extra deputy and ths inoreaae
kl pay of the regular deputy have been allowed by the oocmlesion-
6csc Oourt, same la payable out or the orrloera~ sielery iruud 0s
Your county. It 16 our further opinion that it la not the duty
Of tho dlstriot olerk t0 pay for this 6ddltlonal help.

                                                  Yours   very truly,



                                                             .e.S-Li        ,
                                                          8.  c”r
                                                                3avi.9,I 6.
                                                                 h6al6tant


t.1:;;